475 F.2d 28
UNITED STATES of America, Plaintiff-Appellee,v.Eugene TANNENBAUM, Defendant-Appellant.
No. 72-2385 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 7, 1973.

Daniel S. Pearson, Miami, Fla.  (Court-Appointed but not under Act), for defendant-appellant.
Robert W. Rust, U. S. Atty., Robert C. Byrne, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
The defendant, Eugene Tannenbaum, was convicted by a jury on two counts of willful misapplication of bank funds, 18 U.S.C. Sec. 656, and three counts of making or causing false entries to be made in a bank ledger, 18 U.S.C. Sec. 1005.  Concurrent two year sentences were imposed on each count.  On this appeal, Tannenbaum contends that the evidence was insufficient to show that: (1) a connection existed between the misapplication of the bank funds and his status as a bank officer and director, and (2) the entries on the bank ledger were false entries within the meaning of 18 U.S.C. Sec. 1005.  Having carefully reviewed the record in this case, we find that the jury was properly instructed as to the elements of each offense and that its verdict was amply supported by the evidence.  If we were to uphold Tannenbaum's contentions on the facts of this case, the criminal statutes involved would become nullities.


2
Judgment affirmed.



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I